 TEXAS INDUSTRIES563Texas Industries,Inc.andInternationalUnion ofOperating Engineers,Local 819,AFL-CIO. Case16-CA-3254February 18, 1969DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn November 1, 1968, Trial Examiner Sydney S.Asher, Jr., issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner further found that the Respondenthad not engaged in certain other unfair laborpracticesallegedinthecomplaint,andrecommended that those allegations be dismissed.Thereafter, the Respondent and the General Counseleach filed exceptions to the Trial Examiner'sDecision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner with the following modifications.TheTrialExaminerconcludedthattheRespondent's disciplinary 1-week layoff of OlanGasway did not violate Section 8(a)(3) of the Act.Consequently, the Trial Examiner also found that aletter of reprimand, issued to Gasway in conjunctionwith his layoff, did not violate Section 8(a)(1) of theAct.As more fully set forth in the attached TrialExaminer's Decision, the record reveals that Gaswaywas an active union protaganist. Shortly after theMarch 15, 1968, union election victory he beganprominently displaying his prounion sentiments. TheTrial Examiner found, and we agree, that it was atthistime thatRespondentbecame aware ofGasway°s union sympathies. On April 5, Gasway,while at work, received word that his in-laws inOklahoma were ill. Near the close of his workdayGasway went to foreman J. B. Tate's office andinformed him that his in-laws were ill and he couldnot report to work the next day. Tate did not reply.Gasway then left Tate's office, but returned a shorttime later. On this occasion Gasway noted that Tatehad listed him as working the next day and againstated that he could not report as he had to go toOklahoma. Tate replied that he was already short ofpersonnel, but he erased Gasway's name from thelist.Gasway left and next reported for work onMonday, April 8.On that Monday, Gasway discovered that histimecard had been removed from its usual place. Hesought an explanation from Tate and was informedthat he was being suspended from work for 1 week.Thereupon, Gasway left.When he reported on thefollowingMonday, Gasway received a letter ofreprimand. In essence, the letter stated that hissuspension resulted from the fact that Gasway hadtoldTate he could not report to work on theSaturday in question instead ofrequestingthe timeoff.The Trial Examiner based his dismissal of theallegationsrelatingtoGasway'ssuspensionprimarily upon the testimony of another employee,Leroy Neally. In substance, Neally testified that onMarch 27 (approximately 2 weeks after the election)he notified Tate in writing that, due to a death inhis family, he would not report to work on March29.Accordingly, he did not report to work on thatdate and was never reprimanded. Neally furthertestifiedthat he prominently displayed his unionaffiliationand, in fact, told the Respondent'smanagement that he was a union adherent. TheTrial Examiner reasoned that Neally, a strong unionadherent, had not been disciplined for engaging inessentially the same conduct as Gasway - only ashort time before Gasway's actions. Thus, the TrialExaminer concluded that the General Counsel hadfailedtomeet his burden of proving that thedisciplinarymeasures taken against Gasway weresubstantially related toGasway's support of theUnion.We do not agree.The matter of whether Neally was not disciplinedfor engaging in conduct essentially the same asGasway's does not dispose of the issue presented bytheRespondent's treatment of Gasway. The factthat another union adherent may not have beendiscriminatedagainst,while itmay have somerelevance, is not determinative of whether thedisciplinarymeasures taken against Gasway weresubstantially motivated by his union activities.The record in this case reveals the existence ofseveral instances of interrogation, threats, and thewithholding of benefits, which were correctly foundby the Trial Examiner to constitute 8(a)(1)violations. In fact, two of these threats were utteredaround the time of Gasway's suspension. One of thethreats pertained to the fact that, since the Unionhad won the election, the Respondent would enforceits rules more stringently. That statement was madeto an employee by foreman Tate's supervisor and inTate's presence. The day of Gasway's suspension, aswellason previous occasions, Tate threatenedemployees with the loss of benefits because of theUnion victory. Thus, through the commission ofnumerous 8(a)(l) violations before and after theelection,Respondent has clearly demonstrated its174 NLRB No. 83 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion animus.In reaching our decision herein, we also findsignificantan additional factor not noted by theTrial Examiner. In his testimony Tate admitted thathe knew Gasway's in-laws in Oklahoma were ill andhe had, before the election, granted Gasway timeoff.Thus, before the Respondent knew of Gasway'sunion affiliation, he encountered no difficulties inreceiving time off to assist his in-laws. Although, onthe occasion in question Tate appeared to grant hisrequest,Gasway returned from Oklahoma to findthathewas suspended for 1 week and, later,received a letter of reprimand.The disciplinary measures taken against Gasway,whose union sympathies had recently become knownto the Respondent, must be viewed in the context ofthedemonstrated union animus evinced by theRespondent's commission of the numerous 8(a)(1)violations found herein. The strongprima faciecasepresented by the foregoing is not rebutted by theRespondent assertions that Gasway's suspension andthe subsequent letter of reprimand resulted from themanner in which he sought time off. In view of theforegoing and the additional facts that foreman Tatewas cognizant of Gasway's predicament, hadgranted necessary time off before the election, andappeared to do so at this time, we find theRespondent'sdefenseof its disciplinary actionherein to be without merit.Accordingly,we find that the Respondent'sconduct in issuingOlanGasway, a letter ofreprimand and suspending him from work for 1week was discriminatorily motivated and thereforein violation of Section 8(a)(1) and (3) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1)and (3) of the Act, we shall order the Respondentceaseanddesisttherefromand take certainaffirmativeactionwhichwe find necessary toremedy and remove the effects of the violation andto effectuate the policies of the Act. We have foundthat the Respondent unlawfully suspended employeeOlan Gasway, thereby causing him to lose 1-week'semployment. Therefore, we shall order that theRespondent make him whole for any loss of pay hemay have suffered by payment to him of a sum ofmoney equal to that which he normally would haveearned during the period of his unlawful suspensionless net earnings during said period, together withinterest thereon at the rate of 6 percent per annum.'We have also found that, in conjunction with itsunlawful suspension, the Respondent also unlawfullyissued a letter of reprimand to employee Gasway.Therefore,we shall order that the Respondentrescind the illegal letter of reprimand.'Isrs Plumbing&HeatingCo.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent, Texas Industries Inc., Tarrant County,Texas, its officers, agents, successors, and assigns,shalltake the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified.1.Insert the following paragraph as 1(d) of theRecommendedOrder and reletter the presentparagraph 1(d) to 1(e);(d)Discouragemembership in the above-namedlabor organization by discriminatorily suspendingany of its employees or by issuing a letter ofreprimand in conjunction with such a suspension.2. Insert the following paragraphs as 2(b), 2(c),and 2(d) in the Recommended Order, and reletterthe present paragraphs 2(b) and 2(c) as 2(e) and2(f):(b)Make whole employee Olan Gasway for anyloss of pay which he may have suffered as a resultof our discrimination against him, in the manner setforth in the section of the Board's Decision entitled"The Remedy."(c)Rescind the letter of reprimand issued to OlanGasway in conjunction with his discriminatorysuspension.(d) Preserve and, upon request, make available toauthorized agents of the Board, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary or useful incomputing the backpay due, or determiningcompliance with any provision hereof.3. Insert after the third indented paragraph of thenotice the following paragraph:WE WILL NOT discourage membership in theabove-named union or any other union bydiscriminatorily suspending any of our employeesnor by issuing a letter of reprimand in conjunctionwith such a suspension.4. Insert after the fifth indented paragraph of thenotice the following paragraphs: ,WE WILL make whole Olan Gasway for anyloss of pay he may have suffered by reason of thediscrimination against him.WE WILL rescind the letter of reprimand issuedtoOlanGasway in conjunctionwithhisdiscriminatory suspension.WE WILL preserve and, upon request, makeavailable to authorized agents of the Board, forexamination and copying, our payroll records,personnel records and reports, social securitypayment records, and all other records necessaryoruseful in computing the backpay due, ordetermining compliance with the Board's orderherein. TEXAS INDUSTRIESTRIAL EXAMINER'S DECISIONSYDNEY S. ASHER, JR., Trial Examiner: On March 27,1968, International Union of Operating Engineers, Local819,AFL-CIO, Fort Worth, Texas, herein called theUnion, filed charges against Texas Industries, Inc.,Arlington, Texas, herein called the Respondent. After thefiling of two amended charges, the General Counsel of theNational Labor Relations Board issued a complaint onMay 24, 1968 This alleges that since on or aboutDecember 1, 1967, the Respondent has interfered with,restrained, and coerced its employees by certain specifiedconduct, thatsince on oraboutMarch 1, 1968, it haswithdrawn from its employees certain benefits byrestricting the use of batch rooms; that since on or aboutMarch 15, 1968, it has withheld from its employees wasteconcrete, that from on or about April 8 to on or aboutApril I5, 1968, it laid off employee Olan Gasway, andthat the Respondent engaged in said conduct because itsemployees joined or assisted the Unionor engaged inother concerted activities. It is alleged that this conductviolated Section 8(a)(1) and (3) of the National LaborRealtions Act, as amended (29 U.S.C. Sec 151,et seq.),herein called the Act. Thereafter the Respondent filed ananswer admitting that it laid off Gasway from on or aboutApril 8 to on or about April 15, 1968, but denying that ittook this action because he joined orassistedthe Union orengaged in other union activities. It denied all otherconduct alleged, and denied the commission of any unfairlabor practices.Upon due notice a hearing was held before me on June27 and 28, 1968, in Dallas, Texas. All parties wererepresented and participated fully in the hearing. After thecloseof the hearing the General Counsel and theRespondent filed briefs. These have been duly considered.Upon the entire record in this case, and from myobservation of the witnesses, I make the following.FINDINGS OF FACTThe complaint alleges, the answer admits, and it isfound that the Respondent is, and at all material timeshas been, an employer engaged in commerce as defined inthe Act, and its operations meet the Board's jurisdictionalstandards;' and that the Union is and at all material timeshas been, a labor organization as defined in the Act.A. The SettingThe Respondent's facilities in Tarrant County, Texas,include a number of ready-mix plants. In mid-December1967 the Union began to organize the employees in theseplants.On January 3, 1968, the Union filed with theBoard a petition seeking to represent the Respondent'sproductionandmaintenanceemployees inTarrantCounty,including,among others,alltruckdriversemployed at the Tarrant County ready-mix plants (Case16-RC-4816).On February 21,2 the Regional Directorissued a Decision and Direction of Election. The election'The Respondentis,and at all material times has been, a Delawarecorporation with its principaloffice and place of businessinDallas, Texas,and otherfacilities in the Statesof Texas, Louisiana,and Oklahoma,where it manufactures, sells, and distributes building materials,includingready-mix concrete,masonry products,structual concrete,and relatedproducts.During the 12 months priortoMay 24, 1968, the Respondent'stotal sales exceeded$500,000, and productsvalued at morethan$50,000were shipped from its Texas facilities directly todestinations outside theState of Texas.565was held on March 15 and resulted in a victory for theUnion. On May 20 (after the filing of the charges herein)the Regional Director certified the Union as the exclusivebargaining representative of the employees in the unit.'This case is concerned with employees within the unit,and with events which occurred in the months immediatelybefore the election and the months immediately afterward.B. Interference, Restraint, and Coercion1. Interrogationa.Contentions of the partiesThe complaint alleges that on or about March 1 andagainon or about March 12 R. P McDaniels, asupervisor and agent of the Respondent, interrogated theRespondent'semployees"concerningtheirunionmembership, activities, and desires." It further alleges thatJackMcKee, another supervisor and agent of theRespondent, engaged in similar conduct on or aboutMarch 12. The answer admits the supervisory status andagency of McDaniels and McKee, but denies that theyengaged in activity violative of the Act.b.By McDanielsApproximately 2 weeks before the election of March 15truckdriversHubert B. Cole and Clyde Underwood wereat Plant 13 when McDaniels, fleet superintendent of theRespondent'sNorth Central Texas Concrete Division,came in. After some preliminary conversation, McDanielsasked the drivers "how [they] thought the election wasgoing to come out." Cole replied: "I think it is going tocome out all right." McDaniels remarked: "Well, now, ifyou wanted to work for a Union place why didn't you gosomewhere else and go to work? I think it is a connivingdeal that you came back over here and go to work4 andpush the Union like you have. Have you come back toorganize and start the Union?" Cole replied: "No, sir, theUnion was already started when I came back," addingthat he was sorry McDaniel felt that way about it., Theremainder of the conversation is described hereafter. Iconclude that by asking Cole if he had returned to theRespondent's plant to organize the Union, coupled withthe intimation that if he wanted the Union he should workelsewhere6- especially in the context of other unfairlabor practices found hereafter- McDaniels illegallyinterrogatedCole in violation of Section 8(a)(1) of theAct.On March 13 or 14 McDaniels spoke to truckdriverEamon Willis Behrens at the Arlington plant. McDanielsasked 'Behrens how he was going to vote in theforthcoming election. Behrens replied that he "was goingfor the Union this time." McDaniels remarked: "I hopeyou see to vote right."' That was the end of the'All dates hereafter refer to the year 1968 unless otherwise noted.'These findings are based on the record in Case 16-RC-4816, of which Itake official notice. The procedural steps leading up to the certification,and those following the certification,are set forth in more detail in theTrialExaminer'sDecisioninCase 16-CA-3365 (TXD-568-68,issuedSeptember 25, 1968).'Cole had previously quit,but had returned to the Respondent's employin January'ThesefindingsarebaseduponCole'stestimony,substantiallycorroborated by that of McDaniels Underwood did not testify"CompareStewart & Stevenson Services, Inc.,164 NLRB No 100.'These findings are based upon a synthesis of the testimony of both 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDconversation.By inquiring how Behrens intendedto vote,inthecontext of other contempraneous unfair laborpractices,McDaniels engaged in illegal interrogationviolativeof Section 8(a)(1) of the Act.'c.By McKeeA day or two before the election Jack McKee, batchplant foreman of the Respondent, had a conversation withE.G. Rooke, a truckdriver in the Respondents' employ,as follows:McKee: What do you think about how the election isgoing to go?Rooke: I believe it will go to the Union this time.McKee: What makes you think it will go Union?Has the company ever done anything against you oranything?Rooke. No.Iagree with the General Counsel that this constituted anadditional "incident of interrogation violative of Section8(a)(1) of the Act."92.Threatsa.Contentions of the partiesThe complaint alleges thatMcDaniels on or aboutMarch 1 and April 8 orally threatened the Respondent'semployees "with discharge or other reprisals if they .. .gave any assistance or support to" the Union, and that onor about March 13 J. B. Tate, another supervisor andagent of the Respondent, engaged in similar conduct. Theanswer admits the agency and supervisory status ofMcDaniel and Tate, but denies the alleged conduct.b.By McDanielsThe first part of the March 1 conversation betweenMcDaniels and drivers Cole and Underwood has alreadybeen related.According to Cole, after Cole had statedthat the Union was already started when he returned towork, and he was sorry that McDaniels "felt that wayabout it,"McDaniels asked: "Do you know how long itwould take us to lay you off?" When Cole replied: "No,sir,"McDaniels stated: "Two days." Cole then remarked:"You are talking about now," to which McDanielsresponded: "No, I am talking about if the Union comesin."McDaniels, while substantially corroborating Cole'sversion of the previous part of the conversation, flatlydeniedmakingthisstatementregardinglayoff.Underwood did not testify.'"IcreditCole's version.Accordingly, it is concluded that upon the occasion inquestionMcDaniels threatened to lay off Cole if Colepersisted in supporting the Union.participantsWhen the testimony conflicts,Icredit that of Behrens asmore accurate than that of McDaniels.'WebbTractor and Equipment Company,167NLRB No 46,BrandenburgTelephoneCompany,164NLRB No.26;andMarshSupermarkets, Inc.,140 NLRB 899, 901, enfd as modified327 F 2d 109,112 (C A 7),cert. denied377 U.S. 944.'SpringfieldGarmentManufacturing Company,152 NLRB 1043, 1046."Cole testified thatUnderwood left before the conversation wascompleted;McDaniels that Underwood was present to the end I do notdeem it necessary to resolve this conflict.The Respondent points out in itsbrief"General Counsel did not call this`fellow employee'in rebuttal,"and apparently contends that this creates an inference that Cole wasuntruthfulThe short answer is that the Respondent did not callUnderwood,eitherAs Underwood was equally available to each side, yetOn about April 8 (after the filing of charges herein) J.B. Tate, truck foreman at the Longwood plant (in TarrantCounty) in his office, asked truckdriver Gene PaulMcLemore "how come [McLemore] had stopped so manytimes."McLemore explained his stops, left Tate's officebriefly, and returned to find McDaniels had joined Tate.According toMcLemore's undenied testimony, which Icredit:I asked him [McDaniels] why they wanted to know howmany times I had stopped ... And he [McDaniels] saidbecause they were keeping a record of it. I asked himwhy they started doing this when they had never done itbefore the election, and ... Mr. McDaniels told me wedidn't like the way the companywas runningthings andwe voted the Union in so theywere goingto enforce therules strictly.Ikept asking him why they hadstarted doing all this stuff since the election when theyhad neversaidnothing about it before, and he said thatthe rules had been there all the time, the Union didn'thave anything to do with it.By warning employees that company rules which "hadbeen there all the time" were going to be enforced"strictly" because the employees had "voted the Unionin,"McDanielsthreatened the employees with morestringent working conditions in reprisal for their supportof the Union It is found that this conduct was coercive, inviolation of Section 8(a)(1) of the Act."c.By TateAccordingtoBehrens'testimony, on about March 13hewas standing near a gasoline pump discussing theUnion with Mr. Rock, an employee of the Respondentwho filled the trucks withgasoline(not to be confusedwith truckdriver E. G. Rooke). Tate approached themand, after a preliminary remark, stated: "Boys, if it doesgo Union, the man said there would possibly be some newfaces.""The employees did not reply and Tate left.Behrensalsotestifiedthat"theman" referred toMcDaniels.HermanRoy Holbrook, a truckdriver in theRespondent'semploy, testified thatTate refers toMcDaniels as "the man." Tate flatly denied he had evertold Behrens that if the Union came in the man said therewould be some new faces, but did not relate his version oftheMarch 13 conversation with Behrens and Rock. Whenasked if he had ever used the expression "the man" whentalking to employees, Tate answered: "I don't believe so,"then added: "I may have." Rock did not testify." In viewof Tate's failure to describe his recollection of his talkwithBehrens andRock, and my observation of Behrensand Tate while testifying, I creditBehrens'version. It istherefore found that on about March 13 Tate threatenedBehrens and Rock with possible replacement should theUnion be successful in the forthcoming election. This wasa potent form of coercion. It is concluded that theRespondent thereby violated Section 8(a)(1) of the Act.neither called him, no inference is justified one way or the other"Hoffman-Taff,Inc.,135 NLRB1319, 1325."On direct examination, Behrens used the word "will"instead of "wouldpossibly"thelatterbeingtakenfromhistestimonyoncross-examinationIdo not deem the difference to be substantiallysignificant."The Respondent states in its brief."the General Counselhad the meansat hand to corroborate his witness's[Behrens'] testimonyby that of afellow employee, Mr. Rock. He did not choose to do so."But neither didtheRespondent choose to call Rock to corroborateTate's testimony. Iaccordingly decline to draw any inference based upon the failure of both TEXAS INDUSTRIES3.Letters of reprimanda.Contentionsof the partiesThe complaint alleges that on or about March 29McDaniels "issued . . . letters of reprimand to certain of[theRespondent's] employees . . . in reprisal for and todiscourage their activities . . on behalf of the Union." Itisalso alleged that Tate engaged in similar conduct onaboutMarch 20 and April 5 The answer admits thatMcDaniels and Tate are, and have been, supervisors andagents of the Respondent, but denies that theyengaged inthe alleged conductDESCRIPTION OF EVENT AND DISCUSSIONWhat was it about? Who was present? Show date,time, place, what was said and done.567Mr. Holbrook was in the batch room when he didn'thave any business in there. He had been told to stay outof the batch roomsunless onofficialbusiness.And alsothere is a notice of this on the bulletin board. Mr. R. P.McDaniel [sic] was at the Rdiglea Friday 2/16/68 onor about 10:30 a.m. and Mr. Holbrook was in the batchroom. And Mr. McDaniel [sic] warned him about beingin there.b BackgroundIn1962WendellP.Logan,theRespondent'svice-president for personnel, originated a form headed"Record of Special Contact," to be used as a record whena supervisor contacted an employee by instructions,warning, or reprimand. It is to be made out in- triplicate:the original for the central personnel office, the first copyfor the department manager, and the second copy for theemployee concerned. The procedure recommended byLogan (but apparently not always followed) is that theinvolved employee is asked to sign the original. Since itsinception, the form has been used in Tarrant County 30times for reprimand; in 6 instances the employee signedthe original 14 During the same period, 44 such writtenreprimandsweremade up for employees of theRespondent in neighboring Dallas County.c.By McDanielsOn February 16," Holbrook had been in the batchroom of the Ridglea plant for 7 to 10 minutes, using thetelephone.McDaniels and McKee entered. McDamels toldHolbrook: "You know, Roy, the rule is to stay out of thebatch room. This is a warning. You are supposed to stayout. You read the notice.' 116 A few days later Tate handedHolbrook a form which read:RECORD OF SPECIALCONTACTNAME H.R. HolbrookEMPLOYEE NO. 1426LOCATIONRidglea PlantDATE 2/16/68_parties tocallRock"In Tarrant County foursuch written reprimands were made out in1967, none ofwhich were signedby the employee.In the firsthalf of 1968,there were eight such reprimands issued, ofwhich fivewere signed by theemployee"Holbrook testified that the incidentoccurred "possibly three or fourdays" beforethe election held March 15. McDanielstestified that it tookplace on February 16. The writtenreprimand is dated February 16 andthereforesupportsMcDaniels'testimony as to the date,whichIcreditThis doesnot mean, however,that therewas a fatal variance between thedate allegedand the dateprovenHaynes StelhteCompany, Division ofUnionCarbideCorporation,136NLRB 95, 98, enforcement denied 310F 2d 844 (C.A 6)."These findings are baseduponMcDaniels'creditedtestimony,corroboratedin substantialmeasure bythat ofHolbrook.Contact by J. B. TateDate 2/16/68ConcurTate asked Holbrook to sign it. Holbrook complied,explaining that he had been using the telephone in thebatch room and "had heard several state that you stillcould use the telephone in the batch rooms." Tate repliedthat "he didn't know about that. That the man said forhim to give [Holbrook] that letter and have [Holbrook]sign it."In determining whether the issuance of the letter ofreprimand toHolbrook at the time and under thecircumstances in which it occurred was illegally motivated,severalfactors stand out. The form itself had beeninitiated and wasin use longbefore the advent of theUnion; the form was used not only in Tarrant County butalso inDallas County where therewas nounion activity;the rule which Holbrook was accused of violating was wellpublicized and was valid, as hereafter described; andHolbrook admitted that he had violated it. Moreover,there is no showing that Holbrookwas a unionadherent,or that the Unionwas mentioned in connectionwith theincident.Accordingly, I find that the General Counsel hasfailed to produce any convincing evidence linking theissuance of the letter to union activities, or otherwiseindicating its discriminatory nature."d.By TateOn about March 25 Cole drove his truck to theArlington shop, then left to dump waste concrete. Whiledoing so he ran out of gas and had to walk back to theshop to get more. This delay caused him to be latereporting at the Longwood shop. About 2 days later Tatestated to Cole that McDaniels had seen Cole at Arlington"and the time [Cole] checked out was too long a time " Aday or so later McDaniels asked Cole about the samesituation, and Cole explained his predicament. In Cole'spresence,McDaniels told Tate: "Make a note of this. If ithappens again we will have to lay him off." On March 28Cole received a written reprimand which read:RECORD OF SPECIAL CONTACTNAME H. B. ColeEMPLOYEE NO 3054LOCATION 3601 Lawnwood (sic) St.FortWorth Tex.DATE 3 28 68"WellingtonMillsDivisionWestPointManufacturing Company,141NLRB 819, 831-2, enfd. in part 330 F.2d 579 (C.A 4), cert. denied 379U.S. 882 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDDESCRIPTION OF EVENT AND DISCUSSIONWhat was it about? Who was present? Show date,time, place, what was said and done.MR. HUEY: Not only were they not required to signthem, but it would not be our position the numbersincreased too.In his brief the General Counsel similarly states-To [sic] much time from Arlington Tex. to Shop. Onthe 3/25/68 Mi. R P. McDaniels saw this Driver at5:10 p.m. and he did not arrive at Shop an [sic] punchout untill [sic] 19:00 p.m.Mr. McDaniel (sic) warnedhim if he caught him taking to [sic] much time again hewould lay him off.Contact by J. B. TateDate 3/28/68ConcurIt does not appear that Cole was asked to sign the letter.Coleadmittedon cross-examination that on theoccasion in question he had stopped for a cup of coffee.But even assuming, without deciding, that the reprimandmight have been harsh or even unjustified, it does notnecessarily follow that the Act has been violated. Bearinginmind the General Counsel's burden of proof, while thematter is not entirely free from doubt, I find that therecord is insufficient to justify a conclusion that Cole'swritten reprimand was discriminatorily motivated.The third letter of reprimand referred to in thecomplaint was issued by Tate to truckdriver Olan Gaswayon April 8 (after the filing of the charges herein) inconnection with a 1-week disciplinary layoff of Gasway,under circumstances described below. As the layoff itselfisalleged to have been discriminatory, and the writtenreprimand forms an integral part of the incident, theentirematter, including thewritten reprimand,willhereafter be considered together as a single event.d Scope ofthe issueAt the hearing, after all sides had rested, the GeneralCounsel, speaking of written reprimands, stated:It is our contention ... [the Respondent] started issuingthe forms after the Union came in and they increased innumber . . . . we contend when the Union came in the[Respondent] started enforcing the rules more strictly .. .and that this is shared [sic] . . . in the increase in thenumber of reprimand letters ... it would be our furthercontention that there was no showing here that theemployees were issued these letters prior to the Unioncoming in, but each of our men testified they werecalled in and talked to and given a copy of thereprimand letter and asked to sign it after the Unioncame in.The following colloquy ensued:TRIAL EXAMINER: . . . YOUand different procedure.MR. HuEY: Yes, sir.are saying this was a new**TRIAL EXAMINER: I thought you [sic] position wasthese printed forms were never used until the Unioncame in.MR. HUEY: Let me say our position has changed andprogressed.TRIAL EXAMINER:.You are saying people werenot required to sign it before the Union came in.Respondent violated Section 8(a)(1) of the Act by itsactions,after the advent of the Union, whereby itinitiated a new procedure with respect to the issuance ofsuch reprimand letters and whereby it substantiallyincreased the issuance of such reprimand letters.Respondent changed its practice after the advent of theUnion by requiring its employees to sign theirreprimand letters.In short, the General Counsel now seeks to enlarge thematters atissuebeyond the three specific reprimandletterstowhich the complaint is confined. And hisintention to do so was first clearly enunciated at the closeof the hearing, after all parties had rested. TheRespondent contends in its brief that "the GeneralCounsel is necessarily tied to the allegation in hisComplaint." I agree. In my opinion, the belated attemptto expand the issues failed to provide the Respondent withtimely and adequate notice of the nature of the chargesagainst it. I conclude that the alleged discriminatorynature of the increase in the number of written warningsand the change in procedure (requesting the employee tosign)were not encompassed within the allegations of thecomplaint, were not fully litigated at the hearing, and arenot properly before me for decision.C. Restrictingthe Use ofBatch Rooms1.FactsAll theRespondent's ready-mix plants contain batchrooms about 8 feet by 10 feet in size, which are the workstations for employees known as batch men. Each suchbatch room is equipped with a telephone Often in thepast truckdrivers awaiting loading of their trucks orfurther orders had spent this time in the batch rooms. InNovember1967 anotice was posted on the bulletin boardin various ready-mix plants which read.DATE: November 2, 1967TO: All Ready-Mix Drivers and Batch PlantCity:Personnel-Dallas and Tarrant CountyFROM: C. C. SpragginsCity:SUBJECT:Batch Plant ProcedureCARBONS TO: R. P.McDaniel (sic)Bob FoleyIn order to avoid congestion and overcrowding in theconcrete plant batch houses, which at times have caused TEXAS INDUSTRIESproblems, it is necessary that all truck drivers stay outof the batch houses and wait for loading in their trucksor in the truck drivers waiting room. The onlyexception will be for the drivers in the hole, waitingnext in line for loading, and for the drivers required inthebatch houses for business; such as, picking uptickets or telephone calls.ToassuregoodcommunicationbetweentheDistribution Department personnel and the batch plantoperators, it is necessary that the batchmen stay out ofthe truck drivers waiting rooms and stay in theirimmediate work area at all times.All drivers and batchmen are requested to follow thisprocedure immediately./s/ C. C SpragginsC. C. SpragginsIn addition, around December 1967,18 a handwritten noticesigned by Tate was posted over the timeclockin at leastone plant. It read: "All drivers are requested to stay outof the batch room unless on officialbusiness.""Despite these notices, some truckdrivers continued togo into the batch rooms while waiting for their trucks tobe loaded. As mentioned above, on February 16 Holbrookspent firom 7 to 10minutes inthe batch room of theRidglea plant, and this was observed by management.Holbrook was orally reprimanded and warned on the spot,and soon thereafter issued a letter of reprimand.2.Contentions of the partiesThe complaint alleges and the answer denies that sinceon or about March 1 the Respondent "withdrew from itsemployees certain privileges and benefits by promulgatingand maintaining a rule restricting the use of the batchrooms,"' because the "employees joined or assisted theUnion or engaged in other . . . concerted activities." Inhis brief the General Counsel contends that "the . . . rulewas not enforced until after the advent of the Union anditwas done.at that time to interfere with, restrain,and coerce [the] employees." Speaking of Holbrook'sviolation of the rule, the General Counsel urges that thisincident "presented"McDaniels with an "opportunity" to"penalizeRespondent's employees by withdrawing aprivilege from them which they had formerly enjoyed inan attempt to discourage their membership in the Union."The Respondentin itsbrief argues that the restrictionupon the use of batch rooms was a "rune of necessity"promulgated for soundbusiness reasons, "longbefore theunion organizingactivities began," and that in any event'theGeneral Counsel totally failed to show that it was abenefit' to the drivers" to be allowed to use the batchrooms.3.ConclusionsWith reference to the allegation that the rule restrictingthe use of the batch rooms waspromulgatedon or aboutMarch Il for discriminatory reasons, this is without factual"The funding that the second notice was posted "around December" isbasedonMcDaniels'testimonyHolbrook placed it as occurring"somewhere about the time we had our Union election" I creditMcDaniels'testimony as more precise and accurate on this point than thatof Holbrook."McDaniels also testified that about this time at a monthly safetymeeting the truck supervisor announced to the drivers that they should"stop going in the batch room" But as this testimony was vague as todate and was hearsay,I base no finding thereon569foundation. The record shows clearly that the rule wasadopted at least as early as November 1967 - before theUnion appeared on the scene.20 Moreover, on its face thenotice of November 2, 1967, applied equally to facilities inDallasCounty, where there was no union activity. Inaddition, the batch men are key employees. Clyde C.Spraggins, an official of the Respondent who signed thenotice of November 2, 1967, testified that "anything thattends to take away their attention from their job can beverycostly."AccordingtoMcDaniels'undeniedtestimony:There was so many complaints from the batch men thatthey were being annoyed and could not keep their mindon their business . . . There was too much confusion inthe batch room, We hadnumerouscomplaints on that.Inorder to relieve thissituation,theRespondent inmid-1966 "started a real dedicated program" of installinga drivers' waiting room in each batch plant." This projectwas completed, for all practical purposes, by either JulyorearlyNovember 1967. Therefore the notice ofNovember 2 was posted between completion of thedrivers' waiting rooms and the advent of the Union. I amconvinced, and find, that the restriction on drivers' use ofbatch rooms haditsgenesisin a soundbusinessneed, andwas not motivated by the drivers' union activities.We turn, then, to the rule'simplementation.It is truethat Holbrook's reprimandand warning,described above,occurred after the Union's appearance. And it apparenuywas the onlytime sanctionswere invokedagainst anindividual worker who violated the rule.22 The reason forthismay well be that the record reveals no other incidentinwhich a driver was apprehended violating the rule.23 Iconclude that there is nothing in the evidence to justify aninference that, absent the Union, the rule would have beenenforced or maintained any differently. It follows, and Ifind, that the General Counsel has failed to establish thatthe restriction on the use of batch rooms wasmaintainedinsubstantialpartbecause of the truckdrivers' unionactivities. 24D.WithholdingWaste Concrete and Sand1.BackgroundThe Respondent's mixer trucks transport concrete in a"IndeedHolbrook,a witnessfor the General Counsel, testified that therulewas first promulgated "several years ago," that is,more than 6months before serviceof the chargesherein.However, I need not and donot, decidewhether therule was in existenceprior to November 1967."Thesehave no telephones,However, drivers may use the telephones inthe batch rooms "forbusiness purposes and emergencies.""Behrens, atruckdriver, testifiedthat in about September1967 he wastold drivers"were not to go intothe batchplants unless on officialbusiness"-an admonitionwhich heheeded thereafter.Behrens receivedthis communicationfromMr. Louis,batch man at the Arlington plant.The incidentismentioned in the Respondent'sbriefClearly,thiswas adiscussionbetween two rank-and-file employeesat which no supervisor waspresent andthereforeis immaterial"Olan Gasway, a truckdriver,testifiedthat priorto the election thedrivers were "in and out of thebatch roomsquite a bit," but that they"have not been allowed in the batch rooms since theelection " LeroyNeatly, another truckdriver, testifiedthat drivers went into batch rooms"until recently."The testimonyof neither demonstrates,however, thatafterNovember1967 violations,when they did occur,came to theattentionof any supervisor."In this posture of the case,I do not reach the Respondent's additionaldefensethat the use of the batch rooms by the drivers didnot constitute a"privilege" or "benefit,"as those words are used inthe complaint.CompareAmerican FreightwaysCo, Inc,124 NLRB 146, 147. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDsemi-liquidform from the Respondent's facilities tojobsites where it is poured. At times there is concrete leftover after the completion of the pouring, or at the close ofthe workday If allowed to remain in the truck too long, itwill harden, causing difficulties. Accordingly, all leftoverconcrete is removed from the truck (often dumped at adesignated spot) and the truck is washed out before thedriver punches out at the end of the workday. For years,with some exceptions, the Respondent has permitted itsemployees to transport this excess concrete, in theRespondent's trucks, to their homes for their personal use,without cost.23 This was of value to the employees.26 Thelast time this benefit was granted, so far as the recordshows,was "about a week before the elections" whenMcLemore, with Tate's permission, took home three loadsof concrete.2.Facts"Just before the Union election sometime"possiblyaroundMarch 1 - Rooke asked Tate for some wastesand." Tate replied:"Since thisUnion deal, I don'tknow." Rooke then left 28On March 18 Holbrook went to Tate's office and askedhim for concrete left over on another truck that was dueto come in.Tate did not answer,andHolbrook left.Shortly thereafter,Tate called Holbrook to his office andstated thatHolbrook "had better not take the concretehome, but the man said he was going to make some otherarrangement."29On the same date, March 18, Behrenstelephoned Tate at his home and requested some wasteconcrete.According to Behrens'testimony,Tate replied-"theman said for him [Tate]not to give any moreconcrete out until this mess was settled.",On about March 25, Cole asked Tate for some wasteconcrete.Tate replied that "he would have to wait andsee." Cole never received the concrete 31About 3 weeks after the election McLemore asked Tateto let him have some waste concrete.Tate replied that"since the Union election, the Company was not going tolet us have any more." McLemore also asked McDaniels,after the election,if the Respondent were going "to stop"'This practice was stopped in 1962 because some employees "wereselling concrete, giving it away to other people and not using it for theirown use."Itwas stopped again in 1965 because some employees"got intothe contracting business with it"The General Counsel in his briefcontends that these weretemporary,while the March 1968 change waspermanent.Idecline to decide whether such a description is warranted".Itwas used by employees for driveways,porches, walks,etc , at theirown homes"'Waste sand is sand which has been used for sandblasting paint off potsIt is normally thrown away after use In the past, Rooke had been allowedto have some for his personal use."'This finding is based on Rooke's testimony Tate testified that theconversation concerned wasteconcrete,admitted he turned down Rooke'srequest, and testified he told Rooke"we were not going to let any moreconcrete go until we worked out something.because it was getting outof hand"He denied mentioning the Union I credit Rooke's version asmore accurate than that of Tate.This finding is based on Holbrook's testimony Tate, when questionedabout this conversation,responded"Imay have said it ""Tate related a somewhat different version of his reply to BehrensAccording to Tate, "I told Mr Behrens due to the way things are runningright now that Mr. McDaniels had requested me to stop concrete fromleaving the plants, it was getting out of hand, and some boys were eventaking it home without permission to take it"Icredit Behrens' testimonyas more accurate than that of Tate"'This finding is based on Cole's undenied and credited testimony Taterecalled Cole's request but, when asked what he replied to Cole, answered"I don't exactly remember "letting [the employees] have concrete on account of theelection."McDaniels responded that "he didn't know, wewould have to wait and see "32Since these events, waste concrete in Tarrant Countyhas all been dumped3Position of the partiesThe complaint alleges, and the answer denies, that onMarch 18 and 24 and on April 1 and 8 Tate "orallythreatened.towithdraw from its employees theirprivilege to pick up and utilize surplus or waste concreteand to withhold other benefits if they became or remainedmembers of the Union or gave any assistance or supportto it," in violation of Section 8(a)(1) of the Act It is alsoalleged in the complaint and denied in the answer thatsince on or about March 15 the Respondent "withheldfrom its employeessurplus or waste concrete,"because the employees "joined or assisted the, Union orengaged in other union activity," in violation of Section8(a)(l) and (3) of the Act.The Respondent, in its brief, maintains that "this . .fair and economic decision" of ceasing to give away wasteconcrete was based on several factors. 1. "In November of1967 (before union activity in Tarrant County) . .a newandmeaningful policy for all employees in the entireNorth Texas Region,".(allowing the purchase of allCompany products at a large discount) was adopted. Thiswas announced to the employees on December 5, 1967. 2"In January of 1968, top management gave its approvalto the construction of a reclaimer in Tarrant County bywhich.waste or surplus concrete could be reclaimedfor further . . . use"" 3. "In March, Mr. McDaniel (sic)determined that the policy was being abused in that thedriverswere taking the concrete home without askingpermission from their supervisors, and he had a suspicionthat some of the drivers were selling it."4.Conclusions as to the statementsIn reply to Rooke's request for waste sand, Tate stated:"Since this Union deal, I don't know." A little later Tatetold Behrens that he had been ordered not to give out anymore waste concrete to the employees "until this mess wassettled."The words "this mess," in the context in whichthey were uttered, undoubtedly referred to the Union'sselection as bargaining agent.3d A third reference tying thechange of policy to union activity was Tate's reply toMcLemore's request, namely, that "since the Unionelection, the [Respondent] was not going to let [theemployees] have any more" waste concrete By these threeremarks,Tate clearly advised the employees that theRespondentwaswithholdingfromthembenefitspreviously enjoyed, in retaliation for their selection of theUnion as their bargaining agent. Such statements werecoercive and violated Section 8(a)(1) of the Act5.Conclusions as to the withholding of benefitsTate allowed McLemore to take home waste concrete""Thefindingsregarding these two conversations are based onMcLemore's undenied testimony"A reclaimer is a machine through which waste concrete is sent Itwashes out the cement and adds mixtures and re-grains the aggregate Theaggregate is recovered and reused14WellingtonMillDivisionWest Point Manufacturing Company, supra,835, fn 47 0TEXAS INDUSTRIESonly a week before the election, yet the Monday followingthe election denied the same privilege to Holbrook andBehrens. The timing gives rise to the presumption that thesudden about face was related to the election results. Thispresumptionbecomesaprima faciecaseof suchrelationshipwhen we consider the Respondent's unionanimus (demonstrated by conduct described above) andTate'sremarks to Rooke, Behrens and McLemore.Therefore we turn to the Respondent's three contentions,stated above, to see whether there is a valid defense to theprima faciecaseof interferencewhich the GeneralCounsel has established.The discount policy announced on December 5, 1967,applied to all employees in the North Texas Region,including both Tarrant and Dallas Counties. It set astandard price for the sale of products (such as masonryproducts,ready-mixconcrete,aggregates,etc.)toemployees. But, of course, it referred to dry cement, inbags, not to waste cement in the semi-liquid state. Nordoes it on its face appear to cover waste sand. Indeed, ittends to indicate that waste concrete (unless reclaimed, asrelated below) and waste sand were unsalable and virtuallyvaluelesstotheRespondent. In any event, I amconvinced, and find, that this discount policy announced inDecember 1967 was unrelated to the abrupt change in thepolicyconcerningwaste products which came aboutapproximately 3 months later. I am unable to perceiveany relationship between the two matters.So far as the reclaimer is cone rned, one had been inoperation in the Dallas area fo l 1/2 years. As a resultthe drivers in Dallas Count had less opportunity toreceive waste concrete free of charge than did the TarrantCounty drivers. In January 1968 when the Respondentdecided to install a reclaimer in Tarrant County,according to McDaniels' testimony, "we felt we would getrepercussions from drivers in. Dallas if we were giving thedrivers here in [Tarrant County] the stuff." Therefore,argues the Respondent in its brief, "instead of beingdiscriminatory, the policy (denying waste concrete toTarrant County drivers) placed all employees in the NorthTexas region upon an equal basis as regards the .allowance of surplus concrete." I cannot agree. There aregaps in this defense. 1.McDaniels admitted it waspossible that some of the waste concrete in Dallas Countythat did not go into the reclaimer was being taken homeby Dallas County drivers. 2. The reclaimer in TarrantCounty is not yet in operation. 3. The decisionpurportedlymade in January 1968 (to disallow wasteconcretetoTarrantCountydrivers)wasnotcommunicated to Tate untilMarch, and McDaniels'excuse for not being more prompt is unconvincing.Accordingly, it is found that the decision was not madeuntil after the Union began its campaign; 4. McDanielstold 'Tate that the decision was based upon suspectedabuse by the drivers. He did not mention that in Januaryithad been decided to install a reclaimer in TarrantCounty. 5. Tate's statements to employees mentioned theUnion, not the anticipated installation of a reclaimer, and6.Rooke was denied wastesand,and the reclaimer wasapparently used to reclaimconcrete.Finally, there is a suggestion in the Respondent's briefthatMcDaniels "discovered" the privilege was beingabused. Clyde C. Spraggins, Production Manager of theNorth Texas Division of the Respondent, McDaniels'superior, testified about the change of policy regardingwaste concrete, but did not mention suspected or knownabuse as a factor considered in making the change.McDaniels described the meeting at which it was decided571towithhold waste concrete, and the reasons Spragginsgave McDaniels for the change. He testified:TRIAL EXAMINER: I refer to this meeting.inDecember, 1967, at 1:00 in the afternoon in which Mr.Spraggins gave you certain instructions. Did he sayanything at all about the privilege of employees takingback waste concrete, to their home was being abused?THE wrrNESS: In December he did not. We didn'tdiscuss that.We discussed the reclaimer in December.Iconclude that the alleged abuse was not discussedbetween Spraggins and McDaniels, and that it was not afactor in the decision to withhold waste concrete.In sum, I find all the Respondent's defenses flimsy.However, even if, contrary to the above, there had alsobeen valid economic reasons dictating the change, theresult would be the same. For one substantial motivatingfactorwasunionactivity.This is shown by theRespondent'sunionanimusdemonstratedintheinterrogation and threats described above, the timing ofthe change, and the remarks of Tate to the employees. Iconclude that a substantial motivating factor behind thewithholdingof this benefitwas the Respondent'sdetermination to punish the employees for selecting theUnion as their bargaining agent.35 This constitutes aviolation of Section 8(a)(1) of the Act. As it would notaffect the Order hereafter recommended, I do not find itnecessary to determine whether the conduct in questionalso violated Section 8(a)(3) of the Act.3'E. Gasway's Layoff1.FactsOlan Gasway has been employed by the Respondent asa truckdriver for about 6 years. He works out of variousplants operated by the Respondent in Tarrant County. InDecember 1967 Gasway "talked to the boys throughoutthe plant ... most all of them" about the Union, and wasthe first employee to contact the Union's representatives.He was one of the three most active union protagonists.After the Union's victory in the election, Gasway wore aunion decal ("Go Union") on his hard helmet "most allthe time" while at work. He also placed AFL-CIOstickers on both bumpers of his car and on the window ofhis truck, which he drove to and from work each day.On Friday, April 5, Gasway came to work in themorning., At about noon he received word that hisfather-in-law inOklahoma was seriously ill and hismother-in-law was also sick. Between 2 and 2:30 p.m. hewent to Tate's office and stated: "I have got to be offtomorrow," explaining about the illness in his family. Tatedid not reply. Gasway then left Tate's office but returnedat 2:30 p.m., when he punched out for the day. At thattime he called Tate's attention to the fact that Tate hadput his truck number on a list of trucks to work the nextday, Saturday. Gasway stated: "I can't work tomorrow,I'm going to Oklahoma." Tate responded "that he wasshort two trucks and needed all he could get." Tate thenerased Gasway's truck number from the list.3' Gasway leftand did not report for work again until 7 a.m. onMonday, April 8. He found his timecard had been"Hoffman-Taff,Inc, supra"Hudson TransitLines,Inc, 173 NLRB No. 13, fn. 2."Tateat first set the time ofthisApril 5 conversationas 5 30 to 6 p inHe later testified he could have been mistaken Gasway's timecard showshe punched out much earlier.I concludethat Tatewas confused as to thetime 57 2DECISIONSOF NATIONALLABOR RELATIONS BOARD"pulled."Accompanied by two or three fellow workers,Gasway went to Tate's office and asked where his cardwas. Tate responded that he had pulled it Gasway asked:"For how long?" and Tate replied for one week. Gaswayanswered "Okay" and left. Tate followed him out andsaid: "Now, Olan, if you think you can come back - " towhich Gasway replied: "You said you pulled my timecard,didn't you?" Tate answered affirmatively and both menwalked away."Gasway next reported for work on Monday, April 15Tate called him into the office and handed Gasway aletter which read:RECORD OF SPECIAL CONTACTNAMEMr. 0. 0. GaswayEMPLOYEE NO.1818LOCATION360Lawnwood St. Fort Worth Tex.DATE-4-8-68DESCRIPTION OF EVENT AND DISCUSSIONWhat was it about? Who was present" Show date,time, place, what was said and done.Working on Saturday Mr. 0. 0. Gasway and J. B.Tate I received the truck list from the dispatcher on the4-5-68 which called for all the truck (sic) for Saturday4-6-68.And I had Mr. Gasway on the list to work atthe Arlington plant. And he told me that he could notwork that he was going to Oklahoma. Now if Mr.Gasway knew he had to go to Oklahoma Fridayafternoon when he got off I am reasonable (sic) sure heknew it Friday morning. Which I think he should havecalled and made some arrangements to get off or atleast ask to get off instead of telling me what he wasgoing to do. So I pulled his card. And Monday Mr.Gasway ask (sic) me if I pulled his card and I told himIdid and he wanted to know for how long and I toldhim for one week. And I tried to tell Mr. Gasway whytpulled his card and he walked out of the office andgot in his pickup and left.Contact by J. B. TateDate 4/8/68ConcurTate told Gasway he was reasonably sure that when he(Gasway) came to work Friday morning he knew he hadto go to Oklahoma Friday night. Gasway replied that hedid not know it until late in the morning. Gasway thenreturned to work, and has been working ever since. Hehas never been paid for the week during which he was laidoff.2. Positions of the partiesThe complaint alleges, and the answer denies, that theRespondent violated Section 8(a)(1) of the Act by issuingtheabove-quoted letter of reprimand to Gasway "todiscourage [his] activities and assistance on behalf of the3"The findings of the Tate-Gasway conversations are based upon asynthesis of the testimony of Tate and Gasway. The testimony of eachcontains serious errors and I consider neither of them to be a particularlyaccurate or reliable witness.Union "ThecomplaintfurtherallegesthattheRespondent violated Section 8(a)(l) and (3) of the Act bylayingGasway off from on about April 8 to on aboutApril 15 because he "joined or assisted the Union orengaged in other ... concerted activities " In his brief theGeneral Counsel contends that the Respondent harboredanimus against the Union; that "Respondent's position indealingwith other employees on matters much moreserious than that of Gasway had not resulted in layoffs,"thatGasway would not have been laid off "had he notbeen one of the Union's principal organizers," and thatthe Respondent "seized on" this incident "in an attemptto justify its unlawful motive."The Respondent, in its answer, admits that it meted outa disciplinary one-week layoff to Gasway, but denies anydiscriminatory motive. In its brief it argues that "there isabsolutely no evidence that . . . any . . . supervisor eversaw or took note" of the pro-union decals on Gasway'shelmet, car or truck It adds that "the fact that anemployee was engaged in union activity at the time of hissuspension, taken alone, is not substantial evidence of asuspension for engaging in union activities . . . the GeneralCounsel has totally failed to prove a violation of Section8(a)(3) of the Act by ... substantial evidence "3.ConclusionsSo far as the Respondent's knowledge of Gasway'sunion sympathies are concerned, the General Counsel isnotalways required to prove this factor by directevidence.From the testimony of Gasway regarding thewearing of union decals it is reasonable to assume, and Ifind, that the Respondent became aware, shortly after theelection, thatGasway was a supporter of the Union.Coupled with the timing of the layoff soon after theUnion's election victory, and the Respondent's antagonismtoward the Union, suspicions are aroused that Gasway'sknown prounion sentiments played a substantial part inTate's decision to discipline Gasway.One fact, however, detracts significantly from theGeneral Counsel's case. The General Counsel producedevidence of other similar instances in which employees hadsimply told Tate they would be absent, rather than askinghis permission, and indeed some had completely failed tomention their planned absence in advance. In someinstances the culprit got off "Scot free" but in others hereceived a disciplinary one-week layoff There does notappear to have beers any particular pattern. Disparatetreatment there was, but was it based in substantialmeasure on union activities? An answer seems to be foundin the testimony of truckdriver Leroy Neally, a witness fortheGeneralCounsel.On redirect examination, Neallytestified that on March 27 he notified Tate in writing thatdue to the death of Neally's uncle, Neally would not comein to work on March 29; he accordingly did not report forwork on March 29 and was never reprimanded. Onrecross-examination,Neally testified that he wore uniondecals on his helmet and on his car, and in fact told theRespondent's management that he was a union adherent Iam unable to find that the disparate treatment accordedNeallyonlya few days before Gasman's one-weekdisciplinary layoff for essentially the same conduct wasdue to Gasman's known pro-union sympathy, as Neallyappears to have been equally known as favorably inclinedtoward the Union. While the matter is not entirely freefrom doubt, I conclude that the General Counsel hasfailed to establish by a preponderance of evidence that thedisciplinary measures taken against Gasway early in April TEXASINDUSTRIESwere in substantial part related to his support of theUnion."Uponthe basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Texas Industries, Inc., is, and at all material timeshas been, an employer within the meaning of Section 2(2)of the Act, engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Union of Operating Engineers, Local819,AFL-CIO, is, and at all material times has been, alabor organization within the meaning of Section 2(5) ofthe Act.3.By interrogating its employees concerning their unionactivities, threatening its employees with reprisal if theyselected a labor organization as their bargaining agent,informing its employees that it was withdrawing benefitspreviously granted because the employees chose unionrepresentation, and withholding from its employees theprivilege previously enjoyed by them to take home, free ofcharge, waste concrete and waste sand, in reprisal for theUnion's victory in the election, thereby interfering with,restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.The above-described unfair labor practices tend toleadtolabordisputesburdeningandobstructingcommerce and the free flow of commerce, and constituteunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.5. It is not necessary to rule upon the contention that,by withholding from its employees the privilege theypreviously enjoyed to take home, free of charge, wasteconcrete and waste sand, the Respondent has engaged inor is engaging in unfair labor practices within the meaningof Section 8(a)(3) of the Act.6.The General Counsel has failed to establish by apreponderance of evidence that, by limiting its drivers' useof its batch rooms for discriminatory reasons, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act,or that the Respondent discriminated against OlanGasway within the meaning of Section 8(a)(1) or (3) ofthe Act.THE REMEDYItwill be recommended that the Respondent cease anddesist from the unfair labor practices found above, orfrom infringing upon the rights guaranteed to itsemployees in Section 7 of the Act by any like or relatedconduct.Affirmatively,itwillberecommended that theRespondent forthwith restore to its employees theprivilege which they previously enjoyed to take home, freeof charge, waste concrete and waste sand. Nothingcontainedhereinshall,however,beconstruedasprohibiting the Respondent from changing its pre-electionpolicy regardingwaste concrete and waste sand fornondiscriminatoryreasons,suchastheplacinginoperation of a reclaimer in Tarrant County.Upon the basis of the above findings of fact andconclusions of law, and upon the entire record in this case,"CompareS H. Lynch and Company,Inc.,167 NLRB No 67.Imake the following.RECOMMENDED ORDER573Texas Industries, Inc.,TarrantCounty,Texas, itsofficers, agents, successors, and assigns, shall-1.Cease and desist from:(a) Interrogating its employees with regard to theirunionmembership, sympathies, or activities, or that oftheirfellowemployees,inamanner constitutinginterference, restraint, or coercion.(b)Threatening its employees with reprisal if theyshould aid or support the above-named labor organization,or any other labor organization.(c)Withdrawing or threatening to withdraw anyprivilege previously granted to its employees in retaliationfor their selection of the above-named labor organization,oranyotherlabororganization,astheircollective-bargaining agent.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Forthwith restore to its employees the privilege theypreviously enjoyed to take home, free of charge, wasteconcrete or waste sand.(b) Post at its plants in Tarrant County, Texas, copiesof the attached notice marked "Appendix .1140 Copies ofsaid notice, on forms provided by the Regional DirectorforRegion16,afterbeingdulysignedby theRespondent'srepresentative,shallbepostedby itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that these notices are not altered,defaced or covered by any other material.(c)Notify the said Regional Director, in writing, within20 days from the receipt of this decision, what steps it hastaken to comply herewith."IT IS FURTHER RECOMMENDED that the complaint hereinbedismissed, insofar as it alleges that the Respondentlimited the use of batch rooms for discriminatory reasons,or discriminated against Olan Gasway"Should the Recommended Order be adopted by the Board,the words"the Recommended Order of a Trial Examiner" shall be stricken from thenotice,and the words"a Decision and Order" shall be substituted therefor.Should the Board'sOrder be enforced by a decree of a United StatesCourt of Appeals the words "a Decision and" shall be stricken from thenotice and the words"a Decree of the United States Court of AppealsEnforcing an" shall be substituted therefor."Should this Recommended Order be adopted by the Board, thisprovision shall be modified to read"Notify said Regional Director, inwriting, within 10 days from the date of this Order what steps Respondenthas takento complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT question our employees about theirunion membership, sympathies, or activities, or those of 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheirfellowemployees, in a manner constitutinginterference, restraint or coercion.WE WILL NOT threaten our employees with reprisal iftheysupportInternationalUnionofOperatingEngineers, Local 819, AFL-CIO, or any other union.WE WILL NOT withdraw or threaten to withdraw anyprivilegepreviouslygranted to our employees inretaliation for their selection of the above-named union,or any other union, as their bargaining agent.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization to form, join, or assistanyunion,tobargaincollectivelythroughrepresentatives of their own choosing, or to engage inother mutual aid or protection, or to refrain from suchactivities.WE WILL immediately restore to our employees theprivilege they previously enjoyed to take home wasteconcrete or waste sand free of charge.DatedByTEXASINDUSTRIES, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 8A24 FederalOffice Building, 819 Taylor St., Fort Worth, Texas 76102,Telephone 817-334-3921